EL Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para determinar si tomar una foto-grafía a una persona sin su consentimiento constituye per se el delito de alteración a la paz configurado en el Art. 260 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4521, y para precisar lo que resolvimos antes en Pueblo v. Figueroa Navarro, 104 D.P.R. 721 (1976).
H-i
El 4 de febrero de 1999, D.B.V. y R.G.D., ambos estudiantes de la Escuela David Antongiorgi de Sábana Grande, estaban leyendo una revista en la oficina de la escuela. Estando allí sentados, junto con unos profesores y la directora de la escuela, entró la maestra de ciencias, Moraima Rodríguez Lugo (Rodríguez Lugo), y les tomó va-rias fotografías sin su consentimiento. La directora de la *46escuela se molestó por lo acontecido y de inmediato le pidió a la maestra que le entregara la cámara con la que había tomado las fotos. Esta se negó a dársela. Así las cosas, más tarde ese día las madres de ambos estudiantes instaron una querella contra la maestra en la que alegaron que, de forma ilegal, voluntaria, maliciosa y criminalmente, la maestra había perturbado la paz y tranquilidad de los es-tudiantes al tomarles unas fotografías sin su consenti-miento, provocándoles temor.
El juicio se celebró el 30 de septiembre de 1999. Allí la estudiante D.B.V., de 14 años de edad, declaró que al ser fotografiada por la maestra se sintió nerviosa y preocupada porque desconocía por qué la maestra le había tomado las fotos y para qué las quería. Explicó que más tarde ese mismo día ella no pudo tomar un examen de ciencias que tenía porque seguía “nerviosa”. El otro estudiante, R.G.D., también de 14 años de edad, declaró que él no se había puesto nervioso, pero que sí se había sentido “mal” porque desconocía para qué la maestra quería esas fotografías.
Es menester señalar que, según surge de la transcrip-ción de la prueba que obra en autos, la estudiante D.B.V. también testificó que después de que le tomaron las fotos ella se había quedado “tranquila” en la oficina. A instancias del fiscal, sin embargo, D.B.V. entonces reiteró que se ha-bía sentido “mal” y añadió que aún se sentía así porque “yo no soy figura pública pa’ que ella me esté tirando retratos”. La joven, en el contrainterrogatorio por la defensa, admitió que ella había tenido “problemas” con esa maestra desde agosto del año anterior, sin explicar en qué consistían tales “problemas”. Sólo indicó que su madre había tenido un in-cidente anteriormente con la maestra, porque ésta le había exigido una carta escrita a la madre como requisito para que la maestra permitiera a D.B.V. ir al baño cuando ésta quisiera. Además, D.B.V. le explicó a la defensa que había declarado que después del incidente de las fotografías se *47había quedado “en el salón tranquila” porque sabía que cuando su madre llegara allí a buscarla, ella habría de resolver “ese problema”.
Igualmente es menester señalar que en su declaración inicial, R.G.D. testificó que él sí fue a tomar el examen de ciencias que D.B.V. no tomó, porque él “estaba de lo más bien”. R.G.D., al igual que D.B.V., señaló en el contrainte-rrogatorio que su malestar por el incidente de las fotogra-fías surgía porque “nosotros no somos figuras públicas”.
R.G.D. también declaró que él sabía que la directora escolar tenía prohibido que los estudiantes acudiesen a la oficina de la escuela a menos que tuviesen alguna razón que lo justificase, como la de estar enfermos. La defensa le preguntó a R.G.D. que cómo él sabía de la prohibición re-ferida y éste contestó que la propia directora lo había he-cho saber. La defensa entonces le preguntó a R.G.D. si él y D.B.V. no estaban violando la prohibición referida, y éste no le contestó. Antes, a preguntas del fiscal, R.G.D. había declarado que él estaba en la oficina leyendo una revista, la cual él le había enseñado a D.B.V., quien entró a la ofi-cina inicialmente “para botar una. lata que ella tenía”. Fi-nalmente, como parte del contrainterrogatorio, R.G.D. de-claró que después del incidente de las fotos, la directora de la escuela se había reunido con su madre.
El único otro testigo de cargo fue el agente de la policía Edgardo Vega (Vega). En esencia, éste declaró que en el cuartel de la policía se habían recibido dos querellas contra la maestra, presentadas ambas por las madres de los dos estudiantes; que él había entrevistado a la directora de la escuela sobre el particular; que trató de entrevistar a la maestra en tres ocasiones sin lograrlo; que él estimaba que la maestra “se escondía”; que en vista de ello sometió el caso al tribunal sin ulterior investigación; que posterior-mente fue a la escuela a citar a la maestra para el juicio; que la maestra estaba en un salón conduciendo una clase y *48no quiso atender al guardia escolar enviado por la direc-tora de la escuela para que se ocupara de la citación; que entonces la propia directora acudió al salón de la maestra con el guardia escolar y con él (Vega), y ordenó sacar a los estudiantes del salón; que la maestra se fue también y no quiso atenderlos; que él fue luego al tribunal y el juez ex-pidió una orden de arresto. A preguntas de la defensa en el contrainterrogatorio, el agente Vega admitió que no trató de citar a la maestra durante sus horas de oficina porque la directora de la escuela no le informó sobre tales horas de oficina.
Luego de escuchar la prueba de cargo, el Tribunal de Primera Instancia encontró a la acusada culpable de los dos cargos de alteración a la paz imputados. Posterior-mente, tras varios trámites procesales, se le impuso pagar una multa de $25 por cada delito.
Insatisfecha con la sentencia, Rodríguez Lugo recurrió al Tribunal de Circuito de Apelaciones. En lo pertinente aquí, la maestra alegó que el foro de instancia se había equivocado al amparar su dictamen en lo resuelto en Pueblo v. Figueroa Navarro, supra. Adujo la peticionaria que el Tribunal de Instancia emitió el fallo condenatorio por en-tender que en Pueblo v. Figueroa Navarro, supra, se había establecido jurisprudencialmente que tomar fotografías de otras personas sin su consentimiento constituía una alte-ración a la paz.
El foro apelativo confirmó el dictamen del foro de ins-tancia el 16 de agosto de 2000. En esencia, resolvió el Tribunal de Circuito de Apelaciones que la actuación de Ro-dríguez Lugo había sido suficiente como para provocar irritación y para perturbar la tranquilidad de cualquier persona razonable en circunstancias similares. Indicó que la prueba de cargo había establecido que al momento del incidente, los estudiantes se encontraban en paz, mirando una revista en la oficina de la directora, y que fue precisa-*49mente la conducta de la peticionaria la que alteró a los estudiantes. Señaló, específicamente, que dicha actuación causó nerviosismo a D.B.V., quien no pudo tomar un exa-men que tenía más tarde ese día, y que cuando Rodríguez Lugo tomó las fotografías, tenía la intención inequívoca de provocar, desafiar y alterar a D.B.V. y a R.G.D.
Insatisfecha también con dicha determinación, Rodrí-guez Lugo recurrió ante nos, haciendo los siguientes seña-lamientos de error:
1. Erró el Tribunal de Circuito de Apelaciones al determinar que el planteamiento de insuficiencia de prueba en este caso se reduce a uno de credibilidad de testigos, por lo que, en au-sencia de prejuicio, parcialidad o error manifiesto, no debe re-vocar al Tribunal de Primera Instancia.
2. Erró el Tribunal de Circuito de Apelaciones al determinar que en este caso la prueba estableció que cuando la apelante tomó las fotos tenía la intención inequívoca de provocar, desa-fiar y alterar a la estudiante [D.B.V.] y por consiguiente a [R.G.D.]. Petición de certiorari, pág. 5.
El 8 de diciembre de 2000 expedimos el recurso de cer-tiorari solicitado por la maestra, a fin de revisar la senten-cia dictada por el foro apelativo el 16 de agosto de 2000. El 9 de febrero de 2001 accedimos a la petición de Rodríguez Lugo de aceptar como su alegato la solicitud de certiorari presentada ante nos. El Procurador General presentó su informe el 9 de marzo de 2001.
Pasamos a resolver.
hH J — I
Como es sabido, el delito de alteración a la paz, según tipificado en el Art. 260 del Código Penal, 33 L.P.R.A. see. 4521, se configura cuando una persona voluntariamente realizare cualquiera de los siguientes actos:
(a) Perturbare la paz o tranquilidad de algún individuo o vecindario, con fuertes e inusitados gritos, conducta tumul-*50tuosa u ofensiva o amenazas, vituperios, riñas, desafíos o provocaciones.
(b) Disparare en la calle o vía pública algún arma de fuego, o que sin ser un caso de legítima defensa, sacare o mostrare en presencia de dos o más personas algún arma mortífera, en actitud violenta, colérica o amenazadora o que de modo ilegal hiciere uso de dicha arma en alguna riña o pendencia.
(c) Hiciere uso de lenguaje grosero, profano o indecoroso en presencia o al alcance del oído de mujeres o niños, en forma estrepitosa o inconveniente.
Según surge claramente del texto del citado Art. 260, el delito de alteración a la paz tiene varias modalidades. Una de ellas, configurada en el inciso (a) del Art. 260 referido, consiste del uso de palabras de riña (fighting words) tan ofensivas que por el mero hecho de ser proferidas pueden causar que una persona de inteligencia común o de sensibilidad ordinaria pueda reaccionar violentamente en respuesta a quien se las hayan proferido. Pueblo v. Caro González, 110 D.P.R. 518, 525 (1980).
Otra modalidad, configurada en el inciso (b) del citado Art. 260, consiste en sacar o mostrar una arma de fuego, sin ser un caso de legítima defensa, en presencia de dos o más personas con una actitud tan amenazadora que pueda producir en la persona amenazada el temor de que ha de ser agredida o de que va a sufrir daño. Pueblo v. Cardona, 63 D.P.R. 279, 280 (1944).
Una tercera modalidad, configurada en el inciso (c) del Art. 260 referido, consiste en utilizar lenguaje grosero, pro-fano o indecoroso en presencia o al alcance del oído de mu-jeres o niños en forma estrepitosa o inconveniente. El Pueblo v. Ruiz, 29 D.P.R. 74 (1921).
Una cuarta modalidad es la que aquí nos concierne. Esta se refiere no al uso del lenguaje proscrito aludido antes, sino a otros tipos de comportamientos ofensivos. En lo pertinente al caso de autos, se configura esta cuarta modalidad del delito de alteración a la paz cuando están presentes dos elementos, a saber: (1) que se *51haya desplegado alguna conducta ofensiva, o de provoca-ción, y (2) que en efecto se haya perturbado la paz o la tranquilidad de algún individuo. Véanse: Vizcarra Castellón v. El Pueblo, 92 D.P.R. 156, 167 (1965); Pueblo v. Medina, 58 D.P.R. 925, 926 (1941); Pueblo v. Escobar, 36 D.P.R. 240, 241 (1927). La paz de algún individuo queda perturbada cuando la sensación de seguridad y tranquili-dad que toda persona siente al amparo de la protección de la ley es invadida. Pueblo v. Figueroa Navarro, supra. In-cluso, hemos resuelto que cuando unos esposos se alarma-ron porque un extraño se dedicaba a atisbar por una de las ventanas de su residencia en el momento que se disponían a dormir, en horas de la madrugada, ello constituye una “perturbación de la paz” de esos esposos. Ramos v. Tribunal de Distrito, 73 D.P.R. 417, 419 (1952). No es siempre necesario, pues, que la víctima del delito haya en efecto reaccionado con violencia para que se estime que se le per-turbó la paz. Dependiendo de las circunstancias, se puede estimar que quedó alterada la paz de una persona sólo cuando ésta justificadamente se ha sentido “alarmada” por un comportamiento claramente intrusivo de la intimidad del hogar. Pueblo v. Figueroa Navarro, supra, pág. 725; Ramos v. Tribunal de Distrito, supra.
La referida cuarta modalidad, que aquí nos concierne, presenta un problema similar al que identificamos en Pueblo v. Caro González, supra. A la luz de la redacción del estatuto sobre alteración a la paz y su desarrollo jurisprudencial, allí reconocimos la dificultad que existía entonces para determinar en qué medida el uso de un lenguaje indecoroso era lo suficientemente ofensivo o insultante como para constituir el delito de alteración a la paz. En la actualidad, fuera del contexto del uso de palabras ofensivas o vituperios, nuestra jurisprudencia es aún muy escasa en cuanto a ilustrar o definir qué tipo de acto o actividad es tan ofensivo o provocativo que constituye una alteración a la paz. Es claro ya que cuando se trata de palabras o vitu-*52perios, no basta que lo proferido tenga carácter de molestia. Pueblo v. Caro González, supra, pág. 530. No es suficiente, por ejemplo, que en medio de una huelga en que la Policía intentaba mantener el orden, una persona haya manifes-tado “esos policías son unos abusadores y unos charlata-nes”, aunque las palabras se hayan proferido “en un tono alto” por una persona que “estaba un poco excitada, algo violenta”, si la persona se expresó en términos generales y no dirigidos exclusivamente a un policía. Pueblo v. Kortright, 70 D.P.R. 399 (1949). Tampoco basta que en una aca-lorada discusión entre dos personas que habían sido amigos, uno le dijera al otro “tú no eres más que un huele bicho”. El Pueblo v. Ruiz, supra, pág. 75. No basta el len-guaje indecoroso o grosero. Id. Para que puedan conside-rarse delictivas, las palabras proferidas deben ser “hirien-tes e irritantes, capaces de provocar una respuesta violenta”. Pueblo v. Caro González, supra, pág. 530.
Por lo anterior, cuando no se trata de palabras, ¿cuán injuriosos deben ser los actos ofensivos para que puedan considerarse delictivos? Nos parece evidente que la respuesta a este interrogante debe ser la misma que adoptamos en Pueblo v. Caro González, supra, pág. 525, con relación al lenguaje ofensivo: que el acto ofensivo debe ser tan hiriente e irritante que pueda causar que una persona de sensibilidad ordinaria reaccione violentamente en respuesta a éste; es decir, que el acto sea tan ofensivo que pueda provocar a una persona común a reaccionar con violencia. A la luz del principio de legalidad que rige el derecho penal, es menester conceptualizar los actos ofensivos del mismo modo que hemos hecho con respecto al lenguaje ofensivo en vista de que ambas modalidades del delito surgen concretamente de una misma disposición estatutaria. En efecto, tanto el lenguaje ofensivo referido como los actos ofensivos en cuestión están proscritos por el mismo inciso (a) del referido Art. 260 del Código Penal. Darle a estos dos tipos de conducta —lenguaje y actos— *53interpretaciones de diferente alcance, no sólo significaría ignorar o desatender su común fuente en la misma ley es-crita, sino que además sería contrario a la larga tradición jurisprudencial conforme a la cual los estatutos penales deben ser interpretados restrictivamente y, en caso de duda, a favor del acusado. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988); Pueblo v. Tribunal Superior, 101 D.P.R. 439 (1973); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo v. Mantilla, 71 D.P.R. 36 (1950); El Pueblo v. Padilla, 20 D.P.R. 276 (1914); El Pueblo v. Benitez et al., 19 D.P.R. 246 (1913).
Más aún, en los pocos casos en que expresamente hemos interpretado antes qué constituye conducta ofensiva, nos hemos referido indistintamente a actos o palabras, aunque la mar de las veces nuestra interpretación en éstos se dio en el contexto de un lenguaje ofensivo. En los casos referidos hemos indicado que la conducta ofensiva “consiste de actos, palabras” que “injurian o hieren los sentimientos o provocan ira”. Véanse: Ramos v. Tribunal de Distrito, supra; Pueblo v. Rivera, 48 D.P.R. 570 (1935); El Pueblo v. Ways, 29 D.P.R. 334 (1921). Nuestros propios precedentes, pues, nos compelen también a interpretar del mismo modo el acto ofensivo como la palabra ofensiva con respecto al elemento del delito que aquí nos concierne.
Finalmente, debe señalarse que la exigencia de que la conducta ofensiva, para que sea delictiva, debe ser tal que pueda provocar a una persona común a reaccionar con vio-lencia, está ampliamente reconocida en muchas otras ju-risdicciones, incluso el estado de California, de donde pro-vino inicialmente nuestra disposición sobre alteración a la paz. Véanse: Ford v. City of Newport News, 474 S.E.2d 848 (Va. 1996); State v. Woodworth, 234 N.W.2d 243 (N.D. 1975); Kansas City v. Graham, 502 S.W.2d 411 (Mo. 1973); In re Bushman, 463 P.2d 727 (Cal. 1970); People v. Cohen, 1 Cal. App. 3d 94 (Cal. 1969); O’Leary v. Commonwealth, 441 S.W.2d 150 (Ky. 1969); State v. Langston et al., 11 *54S.E.2d 1 (S.C. 1940); Head v. State, 96 S.W.2d 981 (Tex. 1936); People v. Anderson, 1 P.2d 64 (Cal. 1931); State v. Long, 108 S.E. 279 (W.Va. 1921); People v. Most, 64 N.E. 175 (N.Y. 1902). Una decisión del Tribunal Supremo de California indica con meridiana claridad el significado de “conducta ofensiva” que hemos estado examinando aquí:
Section 415 is not unconstitutionally vague and overbroad. It has a commonly understood meaning that not only affords adequate notice of the type of conduct that is proscribed, but also precludes its application to conduct protected by the First Amendment. The part of the section under which petitioner was convicted provides: “Every person who maliciously and willfully disturbs the peace or quiet of any * * * person * * * by tumultuous or offensive conduct * * * is guilty of a misdemeanor.” The terms “disturb the peace” and “breach of the peace,” which are substantially synonymous, have long been understood to mean disruption of public order by acts that are themselves violent or that tend to incite others to violence. Thus, one may be guilty of disturbing the peace within that part of section 415 if he engages in “tumultuous” conduct, i. e., violent conduct that willfully and maliciously endangers public safety or order. He may also be guilty of disturbing the peace through “offensive” conduct if by his actions he willfully and maliciously incites others to violence or engages in conduct likely to incite others to violence. (Énfasis suplido.) In re Bushman, supra, pág. 730.
En resumen, pues, la “conducta ofensiva” que el inciso (a) del Art. 260 del Código Penal de Puerto Rico, supra, configura como una de las modalidades del delito de alte-ración a la paz, es aquella que bien por palabras o por actos es tan hiriente e irritante que puede causar que una persona de sensibilidad ordinaria reaccione con violencia a ella.
h — I HH H-1
El Procurador General en su informe ante nos enfatiza que la actuación de la maestra, al tomar las fotografías en cuestión a los menores sin su consentimiento o el de sus *55padres, constituyó la “conducta ofensiva” que alteró la paz de los estudiantes D.B.V. y R.G.D. Se apoya para su alegación en nuestra breve opinión Pueblo v. Figueroa Navarro, supra. ¿Resuelve dicho caso lo que alega el Procurador General? Veamos.
En el caso referido, un detective privado había sido con-tratado por un demandado para investigar si el deman-dante realizaba labores que requerían de algún esfuerzo físico. Por ello, el detective llevó a cabo una vigilancia cons-tante, visible y agresiva del hogar y la familia de la persona investigada. En varias ocasiones pasó lentamente frente a la casa del investigado. Luego se estacionó cerca de dicha casa, y mediante unos binoculares se dedicó a atisbar in-sistentemente hacia la casa del perjudicado. Más tarde sacó una cámara y retrató a una hija menor del investigado. Todo esto se realizó abiertamente y causó que la esposa del perjudicado, quien se había dado cuenta de lo que ocurría, se intranquilizara mucho. Posteriormente, el propio investigado encaró al detective y tuvieron un inter-cambio de palabras en un ambiente hostil. El investigado estaba muy alarmado porque en su trabajo ya antes le ha-bían disparado a su automóvil. Temía el secuestro de sus hijas y de su esposa, y daños a su persona.
A la luz de estos hechos particulares, y luego de la co-rrespondiente denuncia, el detective fue encontrado culpable del delito de alteración a la paz.
Al confirmar la convicción del detective, hicimos hinca-pié en las circunstancias especiales de dicho caso. En particular, le dimos una primordial importancia a la conducta acometida del detective y al hecho de que el detective había lacerado la intimidad del hogar del investigado. Señalamos allí lo siguiente:

La conducta del peticionario rondando la casa, deteniendo el vehículo al frente de la misma, mirando insistentemente, ha-ciendo uso de binoculares y utilizando una cámara con lente largo y retratando a la niña constituye la conducta ofensiva 
*56
que proscribía el Art. 363 del anterior Código Penal. Para rea-lizar la investigación encomendádale el peticionario no tenía que actuar en la forma ostensible y atrevida en que lo hizo.


El caso en el que el peticionario basa mayormente su recurso, People v. Weiler, 71 N.E. 462 (1904), es distinguible al de autos. Allí el detective nunca advino en contacto directo con el inves-tigado y éste no se dio cuenta de que lo seguían. De hecho, se enteró por un tercero. A ese efecto expres[ó] el Tribunal:

"... Realmente tan inofensivo fue el acusado que el quere-llante no se dio cuenta de que era seguido hasta que fue infor-mado por otros, y, excepto por esta información, probablemente hubiese ignorado el hecho de que estaba siendo seguido por un detective.”People v. Weiler, supra, pág. 402.

Es evidente que éstas no son las circunstancias que rodean el caso de autos. El detective aquí envuelto tuvo un contacto directo con el investigado y su familia.


Debemos tener en mente también el lugar de los hechos: los alrededores del hogar del perjudicado. Como hemos visto[,] uno de los derechos claves en nuestra Constitución es el dere-cho a la protección de la privacidad y la intimidad en el seno del hogar.

El hogar deja de ser refugio de paz y tranquilidad cuando sus moradores se ven envueltos en una investigación que pal-pablemente atenta contra su privacidad y hiere sus sentimien-tos angustiando al investigado y su familia. Las actuaciones de Figueroa constituyeron la conducta ofensiva que proscribía el Art. 368 del Código Penal. (Énfasis suplido y cita omitida.) Pueblo v. Figueroa Navarro, supra, págs. 726-727.
De lo anterior es evidente que en el referido caso no pautamos de modo alguno que sólo porque una persona le tome fotografías a un menor de edad sin su consentimiento o el de sus padres, se configura un acto delictivo de alteración a la paz. En Pueblo v. Figueroa Navarro, supra, lo decisivo no fue que el detective hubiese retratado a la niña, sino el cúmulo de circunstancias ofensivas y atemorizantes, sobre todo la invasión a la privacidad del hogar. No tiene razón el Procurador General en su planteamiento, que convertiría el mero retratar involuntario de un menor, independientemente de las circunstancias, en una nueva modalidad del delito de alteración a la paz. Ello no surge *57de ningún modo claro y suficiente del texto del Art. 260 del Código Penal de Puerto Rico, supra, por lo que la conten-ción del Procurador General no sólo rebasa por mucho lo que resolvimos en Pueblo v. Figueroa Navarro, supra, sino que es contraria también al principio de legalidad.
Para concluir esta parte del examen de la cuestión ante nos debemos señalar, además, que la discusión en nuestra jurisprudencia sobre la violación al fundamental derecho a la intimidad que puede surgir por razón de la toma de fotografías involuntarias de una persona ha sido ocasionada por el hecho de la publicación no autorizada de tales fotografías. No ha sido el mero hecho de tomar las fotos lo que ha dado lugar a acciones civiles —no a denuncias penales— sino su publicación. Véanse: Bonilla Medina v. P.N.P., 140 D.P.R. 294 (1996); Colón v. Romero Barceló, 112 D.P.R. 573 (1982). Véase, además, Pérez Vda. Muñiz v. Criado, 151 D.P.R. 355 (2000). No hay nada, pues, en nuestra jurisprudencia que avale la contención del Procurador General.
IV
A la luz de la normativa pertinente ya reseñada, pase-mos ahora a resolver concretamente la controversia plan-teada en el caso de autos. Ala luz de las circunstancias del caso, ¿fue la acción de la maestra, de tomarle fotografías a los dos estudiantes que estaban en la oficina de la escuela sin su consentimiento, tan ofensiva que constituyó el delito de alteración a la paz?
Con arreglo a la normativa reseñada antes, para que la acción en cuestión pueda considerarse criminal, deben estar presentes los dos elementos del delito en cuestión. El primero de estos elementos, que podría denominarse el elemento objetivo, es que la acción realizada sea ofensiva; es decir, que sea tan hiriente e irritante que *58pueda causar que una persona de sensibilidad ordinaria pueda reaccionar con violencia al ser sometido a ella. El mero acto de tomar una fotografía a una persona sin su consentimiento, sobre todo sin que dicha fotografía se haya revelado y divulgado, de por sí y aisladamente no puede constituir un acto criminal debido a que el Código Penal no lo establece así. Por razón del principio de legalidad, pues, tal acto sólo podría ser delictivo si al tomar en cuenta todas las circunstancias en que dicho acto ocurrió, resulta claro que se trató de una conducta ofensiva. En otras palabras, para que el acto en cuestión pueda considerarse penal-mente ofensivo, es necesario examinar el contexto circuns-tancial en que ocurrió para así poder apreciar si cualquier persona de sensibilidad ordinaria hubiese sido capaz de reaccionar con violencia, de encontrarse que fue retratado sin su consentimiento en tal contexto circunstancial. Tal no es la situación en el caso de autos.
Nótese, en primer lugar, que el expediente del caso de autos está huérfano de prueba en cuanto a la motivación que tuvo la maestra para tomar las fotografías en cuestión. El motivo de la maestra era pertinente aquí para esclare-cer si ella tenía algún encono particular contra D.B.V. y R.G.D., de modo tal que quisiera provocarlos fotografiándolos. Debe recordarse que las fotografías se to-maron en una oficina escolar en la cual se encontraban varios otros maestros y la propia directora de la escuela. Fue un acto público que la maestra llevó a cabo silenciosamente. Esta no emitió grito alguno; no profirió vituperio o amenaza alguna; no se comportó de modo tumultuoso. No cabe duda de que su acción fue impropia, pero ello de por sí no la convierte en delictiva. En vista de lo anterior, para poder evaluar si la actuación de la maes-tra constituyó objetivamente una conducta ofensiva, hu-biese sido pertinente conocer si la maestra, por alguna ani-mosidad contra estos dos estudiantes en particular, tuvo la intención de hostigarlos mediante la toma de las *59fotografías. No se sabe si esa fue su intención.(1) No hay-prueba alguna de ello.
Tampoco hay nada suficiente en el expediente sobre la relación anterior de la maestra con los dos estudiantes fotografiados. No hay absolutamente nada sobre la rela-ción previa de la maestra con R.G.D. Con respecto a D.B.V., sólo surge que ésta había tenido algún problema con la maestra con relación al permiso de ir al baño en horas de clase. No hay base alguna, pues, para inferir que los estu-diantes tenían ya tal temor o resentimiento hacia la maes-tra como para que la toma de sus fotografías constituyera una provocación.
En resumen, pues, no se establecieron en el caso de autos circunstancias tales que permitan apreciar si una persona de sensibilidad ordinaria —en este caso algún adoles-cente común— pudo haber reaccionado en tales circunstancias de modo violento al ser fotografiado sin su consentimiento. No se estableció el elemento objetivo del delito en cuestión.
V
El segundo elemento de la modalidad de alteración a la paz que aquí nos concierne es el que podría denominarse como elemento subjetivo; es decir, que en efecto se haya per-turbado la paz de la alegada víctima del delito. En el caso de autos, R.G.D. testificó que se había sentido “mal” por haber sido fotografiado sin su consentimiento. D.B.V., por su parte, primero testificó que se había sentido “nerviosa”, luego dijo que estaba “tranquila” y finalmente aclaró que se sintió “mal”.
*60Las propias declaraciones referidas de los estudiantes levantan serias dudas sobre si existió aquí el segundo ele-mento requerido para que se haya configurado una altera-ción a la paz. Según hemos resuelto antes, para que se haya alterado la paz de alguna persona es necesario que ésta haya sentido bastante más que un mero malestar por la conducta en su contra. Pueblo v. Caro González, supra, pág. 525. La persona debe haber reaccionado con violencia, o al menos haber sufrido una grave alarma e intranquilidad. En el caso de autos, sólo se estableció cla-ramente que los estudiantes se sintieron “mal”, lo que no sería suficiente para concluir que su paz fue en efecto alterada. Más aún, sus testimonios sobre el particular fue-ron tan estereotipados —se sintieron mal porque no eran figuras públicas— que luego de examinar cuidadosamente la transcripción de la prueba que obra en autos, no pode-mos concluir que se demostró la existencia de este segundo elemento del delito más allá de toda duda razonable. Nos queda insatisfacción que perturba nuestro sentido de justicia. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993); Pueblo v. Rivero, 121 D.P.R. 454 (1988); Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986).
VI
Por las razones expuestas, se dictará sentencia para re-vocar los dictámenes del foro apelativo y del foro de instan-cia en el caso de autos, y para ordenar la absolución de Moraima Rodríguez Lugo de los cargos por alteración a la paz en cuestión.
Los Jueces Asociados Señores Hernández Denton, Co-rrada Del Río y Rivera Pérez concurrieron sin opinión escrita.

 La peticionaria ha alegado ante nos que las fotografías iban dirigidas a pro-bar que la directora de la escuela permitía a algunos estudiantes estar libremente en la oficina de la escuela cuando a los hijos de la maestra se lo había prohibido discriminatoriamente. No podemos tomar esta alegación en cuenta debido a que no se pasó prueba sobre ello en el foro de instancia.